The opinion of the Court was delivered by
Bermudez, C. J.
This is a suit for a divorce, based on a judgment of separation a mensa et ihoro, the lapse of one year since its rendition- and the absence of reconciliation.
The defendant excepted, that the petition disclosed no cause of action, in this, that it does not set forth, that the plaintiff ever attempted to effect a reconciliation.
The exception being overruled, the defendant pleaded the general issue and charged specially the invalidity of the judgment of separation.
On the trial, the plaintiff and the defendant were heard as witnesses, the former without, the latter notwithstanding, objection ; to the overruling of which a bill was reserved.
The defendant offered to introduce evidence to show the invalidity of the judgment of separation, but, upon objection, she was not allowed to do so, and a bill was retained to the refusal.
I. The exception of no cause of action was properly overruled. It is not necessary that, in a suit of this description, the plaintiff, who-obtained the judgment of separation, should allege that he has made advances for a reconciliation to his consort, who, by the judgment of separation, was found to have committed some reprehensible act. It was for the defendant to make an overture had she thought one-proper under the circumstances.